PROMISSORY NOTE
 


 
August 30, 2010
 
FOR VALUE RECEIVED, Kinetic Resources Corp., a Nevada Corporation, promises to
pay Luis Antonio Delgado Gonzalez, on or before September 31, 2012, the amount
of Fifteen Thousand Dollars ($15,000.00) in the currency of the United States,
without interest.
 
Time shall be the essence of this Promissory Note.
 
This Promissory Note shall be governed by and constituted in accordance with the
laws of the State of Nevada.
 
 
KINETIC RESOURCES CORP..
 
 
Per /s/ Luis Antonio Delgado Gonzalez
     Luis Antonio Delgado Gonzalez, Pres., CEO, CFO
 


 